CAMMACK, Chief Justice.
On this appeal E. B. Haddix is contending that the trial court erred in giving him only a one-third interest, rather than the whole, of the landed estate of his wife, because (1) the couple was married prior to 1894; and (2) he should have been adjudged a lien, against the lands of his wife because he paid a debt against the lands.
Neither of these questions was dealt-with in the judgment -from which the appeal is prosecuted. The first paragraph of the judgment follows: “This action coming on to be heard upon the defendants motion to submit and it appearing to the dourt that the pafetiffs wave not had a fair chance to reply to the last depositions taken by the defendant they are given additional time; but. it appearing that both • parties to this action re asking that two tracts of land be sold, and that the only questions involved is the question of distribution of the proceeds of the sale it is ordered that the following tracts of land be sold and the proceeds divided according to future orders of this court. * .* *”
The judgment recited further that the cause was retained on the docket for the purpose of ascertaining the claims against the property and the lawful owners of the residue. The land was sold and the record contains an order of distribution. No exceptions or objections to any of the proceedings are noted in the record.
Since the questions raised in the appellant’s brief do not address themselves to the judgment from which the appeal is being prosecuted, there is nothing left for us to do but affirm the judgment.
Judgment affirmed.